Citation Nr: 1520693	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for fatigue, to include as due to a service-connected disability.

5.  Entitlement to service connection for 3-inch scar of the left inner thigh.  

6.  Entitlement to service connection for a scar of the right forearm.

7.  Entitlement to service connection for scar of the right thigh.

8.  Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 20 percent evaluation for diabetes mellitus, type II. 

9.  Entitlement to an increased evaluation for diabetes mellitus, type II, currently at 20 percent disabling.

10.  Entitlement to an increased evaluation for urinary incontinence, status post prostate adenocarcinoma and radical prostatectomy, rated at 40 percent disabling prior to June 18, 2011 and 60 percent disabling thereafter. 

11.  Entitlement to an effective date earlier than June 18, 2011 for the assignment of a 60 percent evaluation for urinary incontinence. 

12.  Entitlement to an increased evaluation for hypertension with diabetic nephropathy, currently at 30 percent disabling.

13.  Entitlement to an initial compensable evaluation for erectile dysfunction.

14.  Evaluation to a compensable evaluation for bilateral hearing loss prior to March 3, 2009 and in excess of 10 percent thereafter.

15.  Entitlement to an effective date earlier than March 3, 2009 for the grant of service connection for coronary artery disease (CAD). 

16.  Entitlement to an initial evaluation for CAD in excess of 60 percent prior to June 18, 2011, in excess of 30 percent from June 18, 2011 to April 5, 2014, and in excess of 60 percent thereafter.

17.  Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for peripheral neuropathy, right upper extremity.

18.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity prior to April 5, 2014.

19.  Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for peripheral neuropathy, left upper extremity.

20.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity prior to April 5, 2014.

21.  Entitlement to an effective date earlier than April 5, 2014 for the assignment of a 20 percent evaluation for peripheral neuropathy, right upper extremity.

22.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, right upper extremity from April 5, 2014.

23.  Entitlement to an effective date earlier than April 5, 2014 for the assignment of a 20 percent evaluation for peripheral neuropathy, left upper extremity.

24.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, left upper extremity from April 5, 2014.

25.  Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for peripheral neuropathy, left lower extremity.

26.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

27.  Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for peripheral neuropathy, right lower extremity.

28.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

29.  Entitlement to an effective date earlier than April 5, 2014 for the grant of service connection for neuropathy of the femoral nerve, right lower extremity.

30.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy of the femoral nerve, right lower extremity.

31.  Entitlement to an effective date earlier than April 5, 2014 for the grant of service connection for neuropathy of the femoral nerve, left lower extremity.

32.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy of the femoral nerve, left lower extremity.

33.  Entitlement to an effective date earlier than April 5, 2014 for the assignment of a 10 percent evaluation for diabetic dermopathy.

34.  Entitlement to an initial evaluation in excess of 10 percent for diabetic dermopathy.

35.  Entitlement to an effective date earlier than April 5, 2014 for the assignment of an initial 10 percent evaluation for cataract.

36.  Entitlement to an initial evaluation in excess of 10 percent for cataract.

37.  Entitlement to an effective date earlier than August 8, 2014 for the assignment of a 30 percent evaluation for actinic keratosis.

38.  Entitlement to an initial evaluation for actinic keratosis, in excess of 10 percent prior to August 8, 2014 and in excess of 30 percent thereafter.  

39.  Entitlement to an effective date earlier than August 12, 2014 for the grant of service connection for facial and neck scars, status post excision of squamous cell.

40.  Entitlement to an initial compensable evaluation for facial and neck scars, status post excision of squamous cell.

41.  Entitlement to an initial compensable evaluation for left thigh and left calf scars.  

42.  Entitlement to an effective date earlier than March 3, 2009 for the award of Dependents' Educational Assistance (DEA) eligibility.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  He was in Vietnam from December 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a November 2009 rating decision, the RO, in pertinent part, (1) denied service connection for fatigue, chest pain, and a bilateral foot condition; (2) granted separate 10 percent ratings for peripheral neuropathy of the bilateral upper and lower extremities and assigned a 10 percent rating for each extremity; (3) increased the evaluation for diabetes with early cataracts, diabetes-related refractive error, and diabetic dermopathy to 20 percent, effective March 3, 2009; (4) continued evaluations for hypertension with diabetic nephropathy (30%); urinary incontinence (40%); bilateral hearing loss (0%); and erectile dysfunction, status post prostate adenocarcinoma and radical prostatectomy (0%); and (5) denied entitlement to TDIU.  The chronic fatigue claim has been recharacterized to better reflect the medical evidence of record.

In a June 2012 rating decision, the RO found clear and unmistakable error (CUE) with respect to the November 2009 rating decision and granted service connection for CAD (30 percent), effective March 3, 2009. 

In an October 2012 rating decision, the RO increased the evaluation for urinary incontinence to 60 percent, effective June 18, 2011; found CUE with the respect to the November 2009 rating decision and increased the evaluation for bilateral hearing loss to 10 percent, effective March 3, 2009; and awarded basic eligibility for DEA benefits, effective June 18, 2011.  

The Veteran, through his attorney, filed a notice of disagreement (NOD) with respect to the DEA claim.  This will be discussed further in the remand below.  

In a November 2012 VA Form 9, the Veteran's attorney indicated that he was appealing the effective date for the 60 percent evaluation.  This will be discussed further in the remand below.  Given that the RO has addressed the increased rating for urinary incontinence in the September 2014 Supplemental Statement of the Case (SSOC), the Board will accept jurisdiction of this issue.  Percy v. Shinseki, 23 Vet App. 37 (2009).  

The Board notes that the RO erroneously accepted the September 2011 CUE claim because the November 2009 rating decision was not final.  In any event, the hearing loss issue has been recharacterized to reflect this procedural history.

In a January 2013 rating decision, the RO denied service connection for a 3-inch scar on the left thigh, a scar on the right forearm, and a scar on the right thigh.

In a May 2013 rating decision, the RO found CUE with respect to the June 2012 rating decision and assigned a 60 percent evaluation for CAD from March 3, 2009, and a 30 percent evaluation from June 18, 2011.  The RO also assigned an earlier effective date of March 3, 2009 for DEA eligibility.  The Board notes that while the RO granted an earlier effective date for DEA eligibility, the Veteran's attorney has indicated that this claim is intertwined with the claim for an increased rating for urinary incontinence.  See December 2012 NOD.  Thus, this issue is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a September 2014 rating decision, the RO granted service connection for actinic keratosis (claimed as skin cancer) and assigned a 10 percent evaluation from November 29, 2010, and a 30 percent evaluation from August 8, 2014; granted service connection for facial and neck scars, status post excision of squamous cell carcinoma, assigning a noncompensable evaluation from August 12, 2014; and granted service connection for scars status post excision of squamous cell carcinoma, left thigh and left calf, and assigned a noncompensable evaluation from November 29, 2010.  In October 2014, the Veteran, through his attorney, filed an NOD with respect to the evaluations for actinic keratosis and the effective date for the 30 percent evaluation; the evaluation and effective date for facial and neck scars; and the evaluation for left thigh/left calf scars.  This will be discussed further in the remand below.

In a separate September 2014 rating decision, the RO granted service connection for left thigh and left calf scars; granted separate 10 percent ratings for diabetic dermopathy and cataract; granted service connection for neuropathy of the bilateral femoral nerves and assigned a 10 percent evaluation for each extremity; increased the evaluations for peripheral neuropathy of the bilateral upper extremities to 20 percent; and increased the evaluation for CAD to 60 percent.  The effective date for each disability was April 5, 2014.  The Veteran, through his attorney, filed an NOD with respect to the effective dates and evaluations for each disability.  This will be discussed further in the remand below.

The Veteran has been granted a 100 percent rating from March 3, 2009, based on the combined effect of his service-connected disabilities.  The Board notes the holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for SMC under 38 U.S.C.A. § 1114(s).  Here, unlike Bradley, the Veteran is not seeking special monthly compensation or TDIU based on a single disability, and the total rating includes the disabilities for which he is seeking TDIU.  For these reasons, the Board considers the TDIU issue to be moot.  Accordingly, this issue is no longer before the Board.

The issues of entitlement to service connection for a sleep disorder (see June 2010 VA Form 21-4138) and fecal incontinence (see September 2011 VA Form 21-4138) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of CUE in an April 2007 rating decision that granted service connection for diabetes with early peripheral neuropathy of the bilateral lower extremities and assigned an initial 10 percent evaluation has also been raised by the record (see September 2011 VA Form 21-4138), but has not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to (1) service connection for left inner thigh scar, right forearm scar, and right thigh scar; (2) entitlement to earlier effective dates for a 10 percent evaluation for diabetic dermopathy, a 10 percent evaluation for cataracts, service connection for neuropathy of the bilateral femoral nerves, a 20 percent evaluation for peripheral neuropathy of the bilateral upper extremities, a 60 percent evaluation for CAD, a 30 percent evaluation for actinic keratosis, service connection for facial and neck scars, and a 60 percent evaluation for urinary incontinence; and (3) entitlement to higher ratings for diabetic dermopathy, cataracts, neuropathy of the bilateral femoral nerves, peripheral neuropathy of the bilateral upper extremities, CAD, actinic keratosis, facial and neck scars, and left thigh and left calf scars are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  Chest pain is not of itself a disability.

2.  The Veteran's current right or left foot disabilities are not related to any event, injury, or disease in service.

3.  The Veteran's diabetes requires the use of oral medication and a restricted diet; regulation of activities has not been shown.

4.  The Veteran's claim for an increased rating for diabetes was received on March 3, 2009.
 
5.  The record does not establish entitlement to a 10 percent rating for peripheral neuropathy of the upper or lower extremities within the one-year period prior to March 3, 2009.

6.  The Veteran's hypertension with diabetic nephropathy is manifested by hypertension with elevated blood pressure that requires continuous medication for control.  There is no indication of constant albuminuria with some edema, definite decrease in kidney function, or hypertension.

7.  Prior to April 11, 2009, the Veteran's urinary incontinence was manifested by urine leakage requiring the wearing of absorbent materials which must be changed 4 times a day.  

8.  From April 11, 2009, the Veteran's urinary incontinence has been manifested by urine leakage requiring the wearing of absorbent materials which must be changed more than 4 times a day.  

9.  Prior to April 5, 2014, peripheral neuropathy of the right upper extremity was not manifested by moderate incomplete paralysis.
 
10.  Prior to April 5, 2014, peripheral neuropathy of the left upper extremity was not manifested by moderate incomplete paralysis.

11.  Peripheral neuropathy of the right lower extremity is not manifested by moderate incomplete paralysis.
 
12.  Peripheral neuropathy of the left lower extremity is not manifested by moderate incomplete paralysis.

13.  The Veteran's erectile dysfunction does not include penis deformity.

14.  Prior to March 3, 2009, the Veteran's hearing loss was manifested by hearing impairment corresponding to auditory acuity of Level I in the right ear and Level II in the left ear.

15.  From March 3, 2009, the Veteran's hearing loss has been manifested by hearing impairment corresponding to auditory acuity of Level II in the right ear and Level VI, at worst, in the left ear.

16.  The Veteran's claim that has been construed as a claim of service connection for CAD was received on March 3, 2009 and there is no evidence of any unadjudicated formal or informal claim of service connection for a cardiac disability prior to this date.

17.  Prior to June 18, 2011, the Veteran's CAD was manifested by a work load greater than 3 METS and left ventricular ejection fraction (LVEF) of 50 percent at worst, with no objective evidence of chronic congestive heart failure.

18.  From June 18, 2011 to April 5, 2014, the Veteran's CAD was manifested by a METS of 5-7 and LVEF of 60 percent, with no objective evidence of chronic congestive heart failure.

19.  From April 5, 2014, the Veteran's CAD has been manifested by a work load of 3-5 METS, with no objective evidence of chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chest pain are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 U.S.C.A. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  The criteria for service connection for left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  The criteria for an effective date prior to March 3, 2009 for the assignment of a 20 percent rating for diabetes have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

5.  The criteria for greater than a 20 percent rating for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code (DC) 7913.
 
6.  The criteria for a disability rating for hypertension with diabetic nephropathy in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, DC 7541 (2014).

7.  Prior to April 11, 2009, the criteria for a schedular rating in excess of 40 percent rating for urinary incontinence have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115, DC 7527 (2014).

8.  From April 11, 2009, the criteria for a 60 percent rating for urinary incontinence have been met.  38 U.S.C.A. § 1155, 5107 (West 2014) ; 38 C.F.R. §§ 4.115a, 4.115, DC 7527 (2014).

9.  The criteria for an effective date prior to March 3, 2009 for the assignment of a 10 percent rating for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

10.  Prior to April 5, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a DC 8516 (2014).

11.  The criteria for an effective date prior to March 3, 2009 for the assignment of a 10 percent rating for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).
 
12.  Prior to April 5, 2014, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a DC 8516 (2014).

13.  The criteria for an effective date prior to March 3, 2009 for the assignment of a 10 percent rating for peripheral neuropathy of the lower right extremity have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

14.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to April 5, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a DC 8520 (2014).
 
15.  The criteria for an effective date prior to March 3, 2009 for the assignment of a 10 percent rating for peripheral neuropathy of the lower left extremity have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

16.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a DC 8520 (2014).

17.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.31, 4.115b, DC 7522 (2014).

18.  Prior to March 3, 2009, the criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, DC 6100 (2014).

19.  From March 3, 2009, the criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, 4.86, DC 6100 (2014).

20.  The criteria for an effective date prior to March 3, 2009 for the grant of service connection for CAD have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

21.  Prior to June 18, 2011, the criteria for a rating in excess 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7005 (2014).

22.  From June 18, 2011 to April 5, 2014, the criteria for a rating in excess 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7005 (2014).

23.  From April 5, 2014, the criteria for a rating in excess 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014). 

By way of an August 2009 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his service connection claims.  By way of a March 2009 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  He was told that the evidence must show that his service-connected disabilities had gotten worse.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify. 

Where, as here with the claims for initial compensable ratings for the service-connected disabilities, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disabilities. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the effective date claims, no VCAA notice is necessary because the outcome of these issues depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Moreover, VA has complied with its duty to assist the Veteran in the development of the claims decided herein.  The evidence of record contains the Veteran's service treatment records (STRs), private treatment records, VA outpatient treatment records, Social Security Administration (SSA) records, and lay statements.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded several VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions are adequate.  The examiners fully examined the Veteran, thoroughly reviewed the claims file, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  

Although VA did not provide the Veteran with a foot examination, no examination is necessary regarding these claims.  There is no evidence of foot complaints or an event, injury, or disease during service.  Nor is there any indication that any currently diagnosed foot disability is related to service.

II.  Service Connection

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Chest Pain

Although the Veteran competently and credibly reports the presence of chest pain, this condition is not a service-connectable disability.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Instead, this is a symptom of another condition.  Angina is a listed criterion for multiple cardiac conditions, but is not itself listed as a primary disability in the Schedule.  The Board notes that the Veteran is currently service-connected for CAD.  His chest pain has been attributed to this service-connected disability.  See July 2014 VA Examination Report.  The preponderance of the evidence is against the claim, and service connection is not warranted.


Feet

STRs do not contain any complaints or findings related to the Veteran's feet.  The May 1968 separation examination contains a normal clinical evaluation of the feet.  In the accompanying medical history report, the Veteran denied any foot trouble.

A September 2009 VA treatment record shows that the Veteran complained of foot pain.  There was pain on palpation and ambulation.  The diagnosis was "flat foot."  In January 2010, the Veteran was again treated for foot pain.  The diagnoses included metatarsalgia and "flat foot."

Upon review, the Board finds that a preponderance of the evidence is against a finding that the Veteran's bilateral foot disorder had its clinical onset during his service.  There is no evidence of any complaints of, treatment for, or symptoms associated with the Veteran's feet in the STRs. The Veteran has received treatment from medical professionals for his feet, but none have attributed his current disability to any in-service injury or incident.  There is no evidence of a relationship between the Veteran's current foot disorders and service, and neither the Veteran nor his representative has alluded to the existence of any such evidence.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is not applicable, and the claims of service connection for right and left foot disabilities are denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

III.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diabetes

In an April 2007 rating decision, the RO granted service connection for diabetes  and assigned a 10 percent evaluation under DC 7913, effective March 9, 2005.  

In a VA Form 21-4138 received on March 3, 2009, the Veteran requested TDIU.  The RO construed this correspondence as a claim to increase the ratings for all of the Veteran's service connected conditions, to include diabetes.  See March 2009 VCAA Letter.  In a November 2009 rating decision, the RO increased the evaluation to 20 percent under DC 7913, effective March 3, 2009.

Under DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under DC 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. 
The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See id. at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1, 38 C.F.R. § 4.119. 

Several of the Veteran's diabetic complications have been separately rated.  These include compensable ratings for CAD, hypertension with diabetic nephropathy,  peripheral neuropathy of all four extremities, femoral nerve neuropathy of the lower extremities, and cataracts, as well as a noncompensable disability rating for erectile dysfunction.  As the Veteran currently receives separate ratings for these complications, the related symptoms cannot be considered in evaluating his level of disability due to diabetes mellitus.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided).  Therefore, the Board will address the above diabetic complications separately.

The medical evidence of record clearly establishes that the Veteran requires oral medication and a restricted diet for diabetic control.  However, the evidence does not show that regulation of activity, required for assignment of the next higher schedular evaluation of 40 percent, is present.  No healthcare provider has directed the Veteran to limit strenuous activities on account of his diabetes.  In fact, a January 2009 clinician noted the Veteran's plan "to start working out again" and encouraged him to join MOVE, a VA weight management program.  See also December 2009 VA Treatment Record.  Likewise, the evidence of record does not show twice monthly visits to a diabetic care provider.  In fact, the Veteran told the April 2014 VA examiner that he saw a diabetic care provider less than two times per month.  Finally, the April 2009 and June 2011 VA examiners found no episodes of ketoacidosis or hypoglycemia.  There is no basis upon which to assign an increased disability rating for the Veteran's diabetes.  Therefore, a higher initial rating is not warranted at any time since March 3, 2009.

Hypertension with Diabetic Nephropathy

The Veteran's diabetic nephropathy with hypertension is presently rated 30 percent disabling from March 9, 2005.

Renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes will be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7541.

Renal dysfunction is rated at 30 percent when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominately 100 or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability evaluation required diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104.

Private laboratory results dated in October 2005 show a creatinine level of 1.0 and albumin of 4.8.

The Veteran underwent a VA diabetes examination in February 2007.  At that time, his 5-year history of treatment for hypertension was noted, but there were no symptoms of diabetic nephropathy.  Blood pressure readings were 160/94, 160/94, and 160/94.  Laboratory results at that time showed a creatinine level of 1.0 and albumin of 4.9.  The clinical impression was diabetes and hypertension. 

During VA examination in April 2009, blood pressure readings were 108/66, 110/66, and 108/72.  Laboratory results showed albumin of 4.3 and creatinine level of .94.  The diagnoses was hypertension associated with diabetes, no change; and diabetic nephropathy associated with diabetes, no change, in remission.   

During VA examination in June 2011, blood pressure readings were 142/80, 140/80, and 138/80.  Laboratory results showed a creatinine level of 1.2 and albumin of 4.4.  The Veteran denied fatigue, lethargy, and weakness.  The diagnosis was hypertension and nephropathy associated with diabetes, active.   

During VA examination in April 2014, blood pressure readings were 120/74, 118/72, and 120/76.  Laboratory results showed albumin of 5.2 and creatinine level of 1.05.  The examiner noted that there was no evidence of anorexia, weight loss, lethargy, weakness, or limitation of activity due to nephropathy.  The diagnoses included hypertension (no change), and diabetic nephropathy (no change).

VA and private treatment records note several blood pressure readings between 2005 and 2014 in the range of 120-160/60-98 (systolic/diastolic).  Of these readings, there were no diastolic readings over 120 and systolic readings were under 200. 

Based on the preceding evidence, the Board finds that the medical evidence of record does not support criteria for a disability rating in excess of 30 percent for hypertension with diabetic nephropathy as there is no evidence of constant albuminuria with some edema, a definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more.  BUN findings have been normal.  The Veteran's nephropathy is not manifested by poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

The preponderance of the evidence is against a rating in excess of 30 percent.

Urinary Incontinence

Urinary incontinence has been rated under 38 C.F.R. §§ 4.115a, DC 7527, as 40 percent disabling from prior to June 18, 2011 and as 60 percent disabling thereafter. 

DC 7527 provides that hypertrophy should be rated as voiding dysfunction or urinary tract infection, whichever is predominant. 

The criteria for the evaluation of voiding dysfunction provide that a disability may be rated as urine leakage, frequency or obstructed voiding.  The criteria for a rating of urinary leakage provide a rating of 40 percent rating is warranted for urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times a day.  A maximum 60 percent rating is warranted for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

A 40 percent rating based upon urinary frequency is warranted for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115(a). 

A maximum 30 percent rating for urinary tract infections is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

As the Veteran is already in receipt of a 40 percent evaluation, a higher evaluation can be assigned only under urine leakage, requiring absorbent materials to be changed more than 4 times a day.

During a November 2005 VA examination, the Veteran reported that his urinary leakage required that he change pads about four times in a 24-hour period.  A February 2007 VA examination reveals that he did not use pads for urinary incontinence.  However, during an April 2009 VA examination, the Veteran reported that he his urinary incontinence required a pad as often as 5 times per day, but did not require the use of an appliance.  Upon VA examination in June 2011, he reported that he changed pads 3-5 times per day; no appliance was required.  A June 2014 VA examination shows that the Veteran reportedly changed pads 4 to 5 times a day; no appliance was required.

Upon review of the record and resolving all doubt in favor of the Veteran, the Board finds that his urinary incontinence more nearly approximates the criteria for a 60 percent rating from April 11, 2009.

Peripheral Neuropathy - Upper and Lower Extremities

Entitlement to service connection for peripheral neuropathy of the right lower extremity and left lower extremity, associated with diabetes, was established in an April 2007 rating decision.  In November 2009, a 10 percent evaluation was assigned for each of these disabilities.  

The Veteran's lower extremities are evaluated under the rating code for paralysis of the sciatic nerve.  The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under DCs 8520 (paralysis), 8620 (neuritis), and 8720 (neuralgia).  See 38 C.F.R. § 4.124a.  Under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the lower extremity; the foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

The Veteran's upper extremities are evaluated under the rating code for paralysis of the ulnar nerve.  The criteria for evaluating the severity or impairment of the ulnar nerve is set forth under DCs 8516 (paralysis), 8616 (neuritis), and 8716 (neuralgia).  See 38 C.F.R. 4.124a.  Under DC 8516, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for severe paralysis.  A 60 percent rating is warranted for complete paralysis, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of wrist weakened.  38 C.F.R.§ 4.124a, DC 8516.

Under DC 8513, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity.  The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent rating, whereas the same in the major extremity results in an evaluation of 70 percent.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  
Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Upon VA examination in June 2009, the Veteran reported tingling and numbness in his left foot and hands.  Motor function was within normal limits for the upper and lower extremities.  Sensory function was abnormal with findings of decreased sensation on the legs and arms.  There was knee jerk 1+ and ankle jerk 1+ in both lower extremities, and biceps jerk +1 and triceps jerk +1 in both arms.  No specific peripheral nerve was identified, as the Veteran presented with a stocking/glove pattern, but the peripheral nerve examination revealed neuritis.  There was no motor dysfunction.

A September 2009 examination conducted for SSA purposes shows hypesthesia at the medial aspect of the right calf down to and including the medial aspect of
the foot.  A March 2010 examination conducted for SSA purposes shows hypesthesia in the plantar surface of both feet.

January 2009 and January 2010 VA treatment records reveal that foot examinations were normal with respect to sensory and pulse.

Upon VA examination in June 2011, the Veteran reported tingling and numbness, loss of sensation, and neuralgia in his feet, legs, and hands.  There was objective evidence of persistent coldness of the lower extremities.  Motor function was within normal limits for both the upper and lower extremities.  Sensory function for the stocking distribution was decreased in both lower extremities, but intact in both upper extremities.  Knee jerk and ankle jerk were 2+ bilaterally.  Biceps and triceps jerks were 2+ bilaterally.  There was no specific peripheral nerve identified, as the Veteran presented with a stocking distribution, but the peripheral nerve examination revealed neuritis.  There was no motor dysfunction.

Upon VA examination in April 2014, all peripheral pulses for the lower extremities were 2+.  The neurological examination revealed severe constant pain in the lower extremities, moderate intermittent pain in the upper extremities, severe dysesthesias in the upper and lower extremities, and moderate numbness in the upper and lower extremities.  Strength testing and deep tendon reflexes were normal.  Light touch/monofilament testing was normal in the upper extremities and decreased in the feet and toes.  Position sense and vibration sensation were normal.  There was no muscle atrophy.  The examiner diagnosed moderate incomplete paralysis of the radial nerves, moderate incomplete paralysis of the median nerves, and moderate incomplete paralysis of the ulnar nerves.  The examiner also diagnosed severe incomplete paralysis of the sciatic nerves and moderate incomplete paralysis of the femoral nerves.

Based on a review of the evidence, ratings in excess of 10 percent for each lower extremity, are not warranted.  The evidence fails to show that the Veteran's bilateral lower extremity peripheral neuropathy results in moderate incomplete paralysis in each extremity.  Throughout this appeal, the Veteran's muscle strength has been normal as shown in the treatment records and VA examinations.  None of the records or examinations show muscle atrophy.  The impairment shown on examinations has been sensory with tingling, numbness, and/or hyposthesias.  The Veteran notes that prolonged standing and walking can increase his symptoms, and that he loses balance due to pain and numbness in both feet, but the June 2011 VA examiner concluded that the Veteran's lower extremity peripheral neuropathy does not affect his daily activities.  The Board acknowledges that the June 2009 examination demonstrated reduced reflexes, but notes that the reflexes were normal during subsequent VA examinations.  Although the June 2009 and June 2011 examiners described the Veteran's bilateral peripheral neuropathy as neuritis and neuralgia, respectively, the evidence clearly establish that deficits in both lower extremities are sensory only.

The Board acknowledges that the July 2014 VA examiner characterized the Veteran's bilateral lower extremity peripheral neuropathy as "severe."  (Emphasis added).  The use of descriptive terminology such as "severe" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).  Therefore, while this condition has been described by at least one examiner as severe sensory peripheral neuropathy, for the reasons discussed immediately above,  initial ratings in excess of 10 percent are not warranted under the schedular criteria for any portion of the appeal period.

With respect to the upper extremities, the Board finds that the evidence continues to demonstrate mild incomplete paralysis for each arm prior to April 5, 2014 and that continuation of the 10 percent ratings during this time period is proper.  Although the June 2009 VA examination contains findings of reduced reflexes, the June 2011 VA examination does not.  In fact, the most recent neurologic examination was normal.  There is no evidence of weakness or atrophy at any time during this time period.  The June 2011 VA examiner concluded that the Veteran's upper extremity peripheral neuropathy does not affect his daily activities.  The Board concludes that, prior to April 5, 2014, the Veteran's symptoms of neuropathy of the upper extremities are sensory, which is commensurate with a mild disability.  38 C.F.R. 
§ 4.124a, DC 8516.


Erectile Dysfunction

The RO assigned a noncompensable rating to the Veteran's service-connected erectile dysfunction by analogy under the provisions of DC 7522.  Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Additionally, the Board notes that, in the December 2005 rating decision, the Veteran was granted special monthly compensation for erectile dysfunction, effective March 9, 2005.

Under DC 7522, penis deformity with loss of erectile power warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  Where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

To receive service-connected compensation, pursuant to DC 7522, evidence of record must demonstrate penis deformity.  The Veteran contends that he has curvature of the penis.  See June 2010 VA Form 21-4138.  This has not been shown.  The VA examination in November 2005 confirmed that the Veteran had erectile dysfunction as a residual of his status post radical suprapubic prostatectomy.  However, palpation of the penis was within normal limits.  Similarly, an examination of the penis by the April 2009 VA examiner revealed normal findings.  The April 2014 VA examiner specifically found no penile deformity.  Without evidence of physical deformity of the penis, there is no basis for assigning a compensable evaluation for loss of erectile power. 

Accordingly, the preponderance of the evidence is against the claim for a compensable evaluation.  There is no reasonable doubt to be resolved.  The claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss

In December 2005, the RO granted service connection for bilateral hearing loss and assigned a noncompensable percent evaluation, effective March 9, 2005.  In October 2012, the RO increased the evaluation to 10 percent, effective March 3, 2009. 

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns. In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id. 

A November 2005 VA audiological examination report shows that the Veteran reported inability to hear the car turn signal, difficulty understanding in the presence of background noise such as restaurants, and inability to hear conference calls on his cellular telephone.  The functional impairment was frustration when others tell him that he is hard of hearing and the need for hearing aids.  The condition did not result in any time lost from work.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
75
75
LEFT
20
25
35
75
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  

Applying the November 2005 findings to Table VI provides for a numeral of Level I for the Veteran's right ear and Level II for the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.

An April 2009 QTC audiological examination report shows that the Veteran reported significant difficulty hearing in most listening situations, especially in meetings at work and on the phone.  The functional impairment was missing important information during work meetings, consistently asking people to repeat what is being said, and difficulty hearing on the phone.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
65
65
LEFT
30
30
70
75
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.  

Applying the April 2009 findings to Tables VI and VIA shows that Table VIA provides for a higher numeral of Level V in the left ear.  Table VI provides for a numeral of Level II for the Veteran's right ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.

A May 2011 VA audiological examination report shows that the Veteran reported an inability to understand all information during conference calls.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
70
80
LEFT
20
25
65
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 62 percent in the left ear.

Applying the May 2011 findings to Table VI provides for a numeral of Level II for the Veteran's right ear and a numeral Level VI for the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.

An April 2014 VA audiological examination report shows that the Veteran reported the following functional impairment: " I can't participate in conference calls.  I can't converse in restaurants, church, etc.  I can't hear grand-kids."  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
75
80
LEFT
30
40
75
80
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.

Applying the April 2014 findings to Tables VI provides for a numeral of Level II for the Veteran's right ear and a level IV for the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.

Based on this evidence, a higher evaluation for the Veteran's service-connected bilateral hearing loss is not warranted.  The schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and application of the criteria in this case does not lead to the award of higher rating.

There is no indication that the Veteran's level of hearing loss impairment has been unstable at any time during the appeal period, and no evidence is of record to indicate a different result.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved; a higher rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CAD

The June 2012 rating decision granted service connection for CAD and assigned a 30 percent evaluation, effective March 3, 2009.  In May 2013, the RO increased the evaluation to 60 percent, effective March 3, 2009, and assigned a 30 percent evaluation, effective June 18, 2011.  In September 2014, the RO increased the evaluation to 60 percent, effective April 5, 2014.

The standardized criteria can be found under DC 7005.  Under that diagnostic code, arteriosclerotic heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  The next higher rating of 30 percent is awarded for arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.   Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  See 38 C.F.R. § 4.104, DC 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The record shows that the Veteran's arteriosclerotic heart disease requires continuous medication.  He also provided lay evidence of fatigue and dyspnea.

June 2008 stress tests show that the Veteran was able to exercise for 8 minutes.  He exceeded his predicted maximum heart rate by attaining a maximum heart rate of 164 and 166 beats per minute.  This exam was noted to be normal.  A CT scan showed minimal calcified plaque aortoiliac vessels and hypogastric arteries.  The METS level was 7.9.

The Veteran submitted to an April 2009 VA examination.  He reported easy fatigability, arrhythmias, shortness of breath, and chest pain.  A EKG revealed left ventricular ejection fraction (EF) of 50 percent, which was noted to be at the lower limits of normal; mild calcification of the aortic leaflets with preserved excursion, and trivial aortic insufficiency.  The EKG showed occasional PVC arrhythmias and left axis deviation.  The examiner diagnosed CAD with arrhythmia and borderline left ventricular hypertrophy.  He estimated a METS level of 5-7, which equated to climbing stairs slowly, carrying 30 pounds, and light gardening or back packing.  

June 2009 and November 2010 EKGs revealed similar results.  

At the time of his December 2010 stress test, the Veteran was able to exercise for 10 minutes and 18 seconds, stopping due to shortness of breath.  He exceeded his predicted maximum heart rate by attaining a maximum heart rate of 164 beats per minute. 

A December 2010 VA treatment record indicates that the Veteran was diagnosed with CAD in November 2001. 

At the time of his February 2011 stress test, the Veteran was able to exercise for 7 minutes and 11 seconds.  He exceeded his predicted maximum heart rate by attaining a maximum heart rate of 162 beats per minute. His left ventricular ejection fraction (LVEF) was 60 percent.  This exam was noted to be normal.  There clinician diagnosed a questionable proximal to mid inferior hypokinesis at stress, but noted that there was sub optimal cardiac imaging due to a poor cardiac window.

A June 2011 DBQ shows no evidence of congestive heart failure.  The Veteran's left ventricular ejection fraction (LVEF) was 60 percent.  The examiner estimated a METS level f 5-7, which equated to golfing without a car, mowing the lawn, and heavy yard work.  

A June 2011 QTC shows no evidence of congestive heart failure, cardiomegaly, cor pulmonale, cardiac hypertrophy, or dilatation.  The examiner reviewed the February 2011 EKG and estimated a METS level of 5-7, which equated to carrying/lifting 30 pounds and walking 5 miles per hour on level ground.

An August 2011 letter from Dr. N.N.D.V. states that he diagnosed the Veteran with coronary artery atherosclerosis and probable ischemic heart disease in November 2010, and that a March 2011 stress test was normal.

Upon QTC examination in April 2014, the Veteran complained of angina, shortness of breath, dizziness, syncope attacks, and fatigue.  Symptoms occurred 1-2 times per week, lasted a few hours, and were relieved by resting.  The onset of frequent dizziness when getting up from a sitting position was recent.  There was no evidence of myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesion.  Peripheral pulses were normal.  There was no edema.  An April 2014 echocardiogram revealed cardiac hypertrophy and sinus bradycardia with moderate left axis deviation.  He estimated a METS level of 3-5, which equated to light yard work, mowing the lawn, and brisk walking.  The examiner opined that the Veteran's heart condition impacted his ability to work, specifically, difficulty in performing physical activities due to onset of dizziness, chest pain, and "afraid of passing out."

The evidence does not demonstrate chronic congestive heart failure; a workload of 3 METs or less; or LVEF of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7005.  Thus, the criteria for a 100 percent rating for CAD at any time during the appeal period has not been shown.  See 38 C.F.R. § 4.104, DC 7005.  

Accordingly, the claim for a higher initial disability ratings on a schedular basis must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Additional Considerations

The evidence in this case does not show such an exceptional disability picture such that the available schedular criteria for the above-noted service-connected disabilities are inadequate. 

The Veteran's urination incontinence requires the use of pads.  This symptom is specifically contemplated in the rating criteria.

The Veteran's CAD is manifested by chest pain, fatigue, left ventricle ejection fraction above 50 percent, and a workload of greater than 3 METs.  These symptoms are contemplated in the rating criteria.

The Veteran's diabetes mellitus requires control with diet and medication.  His erectile dysfunction is without penile deformity.  His lower and upper extremity peripheral neuropathy is primarily manifested by incomplete paralysis.  The  symptoms of pain, tingling, numbness, paresthesia, and functional limitations (difficulty typing, writing, and holding objects) are contemplated by the schedular criteria.  The Veteran's hypertension is manifested by elevated blood pressure that requires continuous medication for control, but not constant albuminuria with some edema, definite decrease in kidney function, or hypertension warranting at least a 40 percent rating under DC 7101.  These manifestations are contemplated in the rating criteria.  These signs and symptoms are contemplated by the rating schedule.  The Veteran's erectile dysfunction is manifested by unsuccessfully treated loss of erectile power, but without physical deformity of the penis.  This manifestation is contemplated in the rating criteria.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  The Veteran's struggle to comprehend verbal conversations and his difficulty hearing the television are factors contemplated in the regulations and rating criteria as defined.  In this regard, the rating criteria for this disability focuses on hearing sensitivity and speech discrimination abilities.  Moreover, such criteria provide for higher ratings based on increased severity of such symptomatology.  The Veteran apparently is able to hear conversations when using hearing aids.  See November 2005 Examination Report.  As such, it appears that the disability rating presently assigned to the Veteran's hearing loss disability reasonably contemplates his disability level and impairment in earning capacity.  

V.  Effective Dates 

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).  However, 38 C.F.R. § 3.400(o) (2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400 (0) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Diabetes

The Veteran seeks an earlier effective date for the assignment of a 20 percent evaluation for diabetes.  Service connection for diabetes with early peripheral neuropathy was granted in an April 2007 rating decision, and a 10 percent rating assigned effective March 9, 2005, the date of the Veteran's claim.  The Veteran did not initiate an appeal of this denial by filing an NOD. Therefore, the April 2007 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

In a correspondence received on March 3, 2009, the Veteran requested TDIU. The RO construed this correspondence as a claim for an increased rating for the Veteran's diabetes.  There are no other documents in the claims file dated after the April 2007 rating decision appeal period, but prior to March 3, 2009, which could be construed as a formal or informal claim for increase.  Accordingly, the Board finds that the proper date of claim for increase is March 3, 2009. 

However, the evidence does not show restriction of activity prior to March 3, 2009.  VA treatment records dated in January 2009 indicate that the Veteran's diabetes was stable.  Thus, the evidence dated within the year prior to March 3, 2009 does not demonstrate a factually ascertainable increase in the severity of the Veteran's condition.  As such, the proper effective date for  the assignment of a 20 percent rating for diabetes is March 3, 2009.  See 38 C.F.R. § 3.400. 

Because the evidence dated within one year prior to the March 3, 2009 claim does not establish entitlement to a 20 percent rating for diabetes prior to that date, the preponderance of the evidence is against the assignment of an earlier effective date.  There is no doubt to be resolved; and an effective date prior to March 3, 2009 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Peripheral Neuropathy - Upper and Lower Extremities

The Veteran seeks an earlier effective date for the separate 10 percent disability ratings assigned to his peripheral neuropathy in the upper and lower extremities.  As discussed above, the April 2007 rating decision, which granted service connection for diabetes with early peripheral neuropathy and assigned a 10 percent rating, is final.  The currently assigned effective date of March 3, 2009 is based on the date the RO received the Veteran's claim for an increased disability rating for diabetes mellitus and related conditions.  

There are no documents in the claims file dated after the April 2007 rating decision appeal period, but prior to March 3, 2009, which could be construed as a formal or informal claim for increase.  Accordingly, the Board finds that the proper date of claim for increase is March 3, 2009.

Because the evidence dated within one year prior to the March 3, 2009 claim does not establish entitlement to a 10 percent rating for peripheral neuropathy of the upper and lower extremities prior to that date, the preponderance of the evidence is against the assignment of an earlier effective date.  There is no doubt to be resolved; and an effective date prior to March 3, 2009 is not warranted.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.


CAD

The Veteran seeks an earlier effective date for the grant of service connection for CAD.  In the June 2012 rating decision, the RO found that there was CUE with the November 2009 rating decision, granted service connection for CAD, and assigned a 30 percent evaluation, effective March 3, 2009.  The Veteran disagreed with the rating assigned.  In a May 2013 decision, the RO awarded a 60 percent disability rating, effective from March 3, 2009, which the RO found was the date that the Veteran's claim was received.

In a correspondence received on March 3, 2009, the Veteran requested TDIU. The RO construed this correspondence as a claim for an increased rating for the Veteran's diabetes.  In the June 2012 rating decision, the RO explained that it had granted service connection for CAD as secondary to the Veteran's diabetes.

There is no evidence that the Veteran submitted any claim of service connection for a cardiac disability at any time prior to the effective date already awarded.  Neither the Veteran nor his attorney have advanced any other specific arguments as to why an earlier effective date is warranted for the award of service connection for CAD.  Nor is there any communication in the record prior to March 3, 2009 that could be considered an informal claim for VA compensation for the same.  Thus, March 3, 2009 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than March 3, 2009 and so the appeal for an earlier effective date for the award of service connection for CAD must be denied.


ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for right foot disability is denied.

Entitlement to service connection for left foot disability is denied.

Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 20 percent evaluation for diabetes mellitus, type II, is denied. 

Entitlement to an increased evaluation for diabetes mellitus, type II, currently at 20 percent disabling, is denied.

Entitlement to an increased evaluation of hypertension with diabetic nephropathy, currently at 30 percent disabling, is denied.

Prior to April 11, 2009, a schedular rating in excess of 40 percent rating for urinary incontinence is denied. 

From April 11, 2009, a 60 percent rating for urinary incontinence is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for service connection for peripheral neuropathy, right upper extremity, is denied.

Entitlement to an evaluation in excess of 10 percent prior to April 5, 2014, for peripheral neuropathy, right upper extremity, is denied.

Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for service connection for peripheral neuropathy, left upper extremity, is denied.

Entitlement to an evaluation in excess of 10 percent prior to April 5, 2014, for peripheral neuropathy, left upper extremity, is denied.

Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for service connection for peripheral neuropathy, right lower extremity, is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, is denied.

Entitlement to an effective date earlier than March 3, 2009 for the assignment of a 10 percent evaluation for service connection for peripheral neuropathy, left lower extremity, is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Evaluation to a compensable evaluation for bilateral hearing loss prior to March 3, 2009 and in excess of 10 percent thereafter is denied.

Entitlement to an effective date earlier than March 3, 2009 for the grant of service connection for CAD is denied.

Entitlement to an initial evaluation for CAD in excess of 60 percent prior to June 18, 2011, in excess of 30 percent from June 18, 2011 to April 5, 2014, and in excess of 60 percent thereafter, is denied.


REMAND

Scars - Left Inner Thigh, Right Forearm, Right Thigh

STRs show that the Veteran was treated in June 1967 for a boil on the right arm and right leg due to an abscess.  He received treatment for an infection on his right leg in July 1967.

The May 1968 separation examination notes the presence of a 3-inch scar on the left inner thigh that was well-healed and with no sequelae.  The Veteran gave a history of "boils."  The clinician noted that the Veteran had been treated for "boils throughout the forearm and pre-tibial area," but found that there were "no recent problems."  

The Veteran submitted to a VA skin examination in August 2014 to determine the etiology of his currently-diagnosed skin cancer.  The examiner reviewed the STRs and noted both the Veteran's in-service treatment for boils and the presence of the 3-inch scar upon separation.  She diagnosed numerous small scars (to include some on the left thigh) due to excision of squamous cell cancer, for which the Veteran is service-connected.  However, there is no mention of a larger scar on the left inner thigh.  Nor is there any mention of scars on the right thigh and right forearm.  The RO did not request an opinion on these claimed scars.  Apparently, this is because the Veteran failed to report to a VA general medical examination in December 2012.  However, the RO subsequently scheduled the August 2014 VA skin examination, for which the Veteran reported.  Therefore, a new examination with opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, remand for an additional scar examination is necessary.

Fatigue

The Veteran asserts entitlement to service connection for fatigue.

STRs show that the Veteran was treated for mononucleosis in May and June 1966.  The May 1968 separation examination contained a normal clinical evaluation of all systems except for a left inner thigh scar.

Although the medical evidence of record does not show a diagnosis of chronic fatigue syndrome, it reflects the Veteran's ongoing complaints of chronic fatigue.  The Board finds that fatigue is a condition or symptom capable of lay observation and the Veteran's lay statements are competent in this regard.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence regarding the etiology of the Veteran's recurrent fatigue, the Board finds that a VA examination is necessary to fully assess whether the Veteran has chronic fatigue syndrome or other disability causing fatigue that was caused by or incurred during military service, or was proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); also see 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

DEA - Effective Date

The Veteran's attorney contends that the question of the effective date for eligibility for DEA depends on the award of various ratings and their effective dates, including the question of whether a permanent and total rating based on all service-connected disabilities may be established at a date sooner than March 3, 2009.  The Board agrees.  Thus, because of the need to remand other issues, the issue of the effective date for DEA eligibility must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

(In an October 2012 rating decision, the RO awarded DEA eligibility effective June 18, 2011.  A May 2013 rating decision awarded an effective date of March 3, 2009 for DEA eligibility.)

Manlincon Issues

In a September 2014 rating decision, the RO granted separate 10 percent ratings for diabetic dermopathy and cataract; granted neuropathy of the bilateral femoral nerves and assigned a 10 percent evaluation for each extremity; and increased the evaluations for peripheral neuropathy of the bilateral upper extremities to 20 percent.  In an October 2014 correspondence, the Veteran's attorney indicated that he was appealing the effective dates and evaluations for each disability.

In a separate September 2014 rating decision, the RO granted service connection for actinic keratosis (claimed as skin cancer) and assigned a 10 percent evaluation from November 29, 2010, and a 30 percent evaluation from August 8, 2014; granted service connection for facial and neck scars, status post excision of squamous cell carcinoma, and assigned a noncompensable evaluation from August 12, 2014; and granted service connection for scars status post excision of squamous cell carcinoma, left thigh and left calf, and assigned a noncompensable evaluation from November 29, 2010.  In an October 2014 correspondence, the Veteran's attorney indicated that he was appealing the evaluations for actinic keratosis and the effective date for the 30 percent evaluation; the evaluation and effective date for facial and neck scars; and the evaluation for left thigh/left calf scars.  

The Board construes the November 2012, October 2014, March 2013, and December 2012 correspondence as timely NODs with the October 2012, September 2014, January 2013, and October 2012 rating decisions.  Thus, the originating agency is required to issue a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the claimant is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA scar examination.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide the following opinions:

(a) Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left inner thigh scar is a residual of the 3-inch scar identified on the May 1968 separation examination? 

(b) Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right thigh or right forearm scar is a residual of the boils, sores, and/or furuncles noted in the June and July 1967 service treatment records?

A full and complete rationale for all opinions expressed must be provided. If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Schedule the Veteran for an appropriate VA examination to determine the etiology of his fatigue.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

(a) The examiner should first opine as to whether the Veteran's fatigue is attributed to a diagnosed disability such as chronic fatigue syndrome.

(b) If a diagnosed disorder is established, the examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service. 

(c) If a diagnosed disorder is established, the examiner also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused or made chronically worse by a service-connected disability, specifically to include CAD or status post prostate adenocarcinoma and radical prostatectomy.  The examiner should consider the April 2009, June 2011, and April 2014 VA examination reports; as well as the Veteran's March 2009 lay statement.

A full and complete rationale for all opinions expressed must be provided. If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. The Veteran and his attorney should be sent an SOC on the issues of (1) entitlement to an evaluation in excess of 10 percent for diabetic dermopathy; (2) entitlement to an earlier effective date for the assignment of a 10 percent evaluation for diabetic dermopathy; (3) entitlement to an evaluation in excess of 10 percent for cataracts; (4) entitlement to an earlier effective date for the assignment of a 10 percent evaluation for cataracts; (5) entitlement to initial ratings in excess of 10 percent for neuropathy of the bilateral femoral nerves; (6) entitlement to an earlier effective date for the grant of service connection for neuropathy of the bilateral femoral nerves; (7) entitlement to evaluations in excess of 20 percent for peripheral neuropathy of the bilateral upper extremities from April 5, 2014; (8) entitlement to earlier effective dates for the assignment of a 20 percent evaluations for peripheral neuropathy of the bilateral upper extremities; (9) entitlement to an initial evaluation for actinic keratosis, in excess of 10 percent prior to August 8, 2014 and in excess of 30 percent thereafter; (10) entitlement to an earlier effective date for the assignment of a 30 percent evaluation for actinic keratosis; (11) entitlement to a compensable evaluation for facial and neck scars; (12) entitlement to an effective date earlier than August 12, 2014 for grant of service connection for facial and neck scars; and (13) entitlement to an initial compensable evaluation for scars status post excision of squamous cell carcinoma, left thigh and left calf.  If, and only if, the Veteran submits a timely substantive appeal with respect to any of these issues, should such issues should be returned to the Board.

4. Thereafter, readjudicate the claims addressed above that had previously been appealed.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


